Citation Nr: 1545774	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for gastrointestinal colon spasms, as secondary to service-connected prostate cancer, status post prostatectomy, rated as noncompensable prior to August 27, 2012, and 10 percent thereafter.  

2.  Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  

In a March 2011 rating determination, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation.  In a November 2012 rating determination, the RO increased the Veteran's disability evaluation for his PTSD from 30 to 70 percent and assigned an effective date of the initial grant of service connection.  

In a June 2012 rating determination, the RO denied the claim for an increased (compensable) disability evaluation for gastrointestinal colon spasms, as secondary to service-connected disability of prostate cancer, status post prostatectomy.  In an April 2015 rating determination, the RO increased the Veteran's disability evaluation from noncompensable to 10 percent disabling, and assigned an effective date of August 27, 2012.  

As a result of the RO's actions, the Board has listed the issues as such on the title page of this decision.  

The Veteran's representative, in his September 2015 written argument, indicated that the Veteran was withdrawing his appeal as it related to the issue of bowel control.  While the Veteran initially perfected his appeal with regard to the denial of service connection, the RO, in an April 2015 rating determination, granted service connection for fecal incontinence and assigned a 30 percent disability evaluation.  While a statement received from the Veteran in May 2015 could be viewed as a notice of disagreement with the assigned 30 percent evaluation, which could possibly warrant the issuance of a statement of the case on this issue, the Veteran's representative, in his September 2015 written argument, indicated that the Veteran was withdrawing this issue.  Thus, the Board will not address the need for the issuance of a statement of the case as it relates to this issue.  


FINDINGS OF FACT

1.  In September 2015 written correspondence, the Veteran indicated that he wished to cancel his pending appeal.  

2.  In the September 2015 written correspondence accompanying the above statement, the Veteran's representative indicated that the Veteran was withdrawing his appeal for PTSD, irritable colon spasms, and loss of bowel control.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as it relates to the issue of a higher evaluation for gastrointestinal colon spasms, as secondary to service-connected prostate cancer, status post prostatectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran as it relate to the issue of a higher evaluation for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the appellant, in September 2015 written correspondence, indicated that he wished to cancel his pending appeal.  His representative, in written correspondence accompanying the above statement, indicated that the Veteran was withdrawing his appeal for PTSD, irritable colon spasms, and loss of bowel control.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of entitlement to a higher disability evaluation for gastrointestinal colon spasms, as secondary to service-connected prostate cancer, status post prostatectomy, rated as noncompensable prior to August 27, 2012, and 10 percent thereafter; and entitlement to an initial disability evaluation in excess of 70 percent for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal, regarding the claims for a higher disability evaluation for gastrointestinal colon spasms, as secondary to service-connected prostate cancer, status post prostatectomy, rated as noncompensable prior to August 27, 2012, and 10 percent thereafter; and entitlement to an initial disability evaluation in excess of 70 percent for PTSD, is dismissed.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


